                  Case 2:21-cv-00013-RAJ Document 5 Filed 02/24/21 Page 1 of 1




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE
 6
      TRAVIS LEAR,
 7
                                Petitioner,                CASE NO. C21-0013-RAJ
 8
             v.
                                                           ORDER DENYING PETITIONER’S
 9
      STATE OF WASHINGTON,                                 HABEAS PETITION
10
                                Respondent.
11
            The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and
12
     Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining
13
     record, does hereby find and Order:
14
            (1)      The Court adopts the Report and Recommendation;
15
            (2)      Petitioner’s habeas petition and this action are DISMISSED, with prejudice;
16          (3)      Petitioner is DENIED issuance of a certificate of appealability, and
            (4)      The Clerk is directed to send copies of this Order to petitioner and to Judge
17
                     Theiler.
18

19
            DATED this 24th day of February, 2021.
20

21                                                         A
22                                                         The Honorable Richard A. Jones
                                                           United States District Judge
23   __

     ORDER DENYING PETITIONER’S
     HABEAS PETITION
     PAGE - 1
